         Case 1:21-cv-03345-KPF Document 15 Filed 08/16/21 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                         United States Attorney
                                         Southern District of New York
                                                       86 Chambers Street
                                                       New York, New York 10007

                                                       August 13, 2021

VIA ECF
The Honorable Katherine Polk Failla
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
                                                                      MEMO ENDORSED
New York, NY 10007

       Re:     Revanche v. Mayorkas, et al., 21-cv-3345 (KPF)

Dear Judge Failla:

        This Office represents the government in the above-referenced action in which plaintiffs
seek an order compelling U.S. Citizenship and Immigration Services (“USCIS”) to adjudicate
plaintiffs’ Petition for Alien Relative (Form I-130) and Application to Register Permanent
Residence or Adjust Status (Form I-485). I write respectfully, with plaintiffs’ consent, to request
a 60-day extension of the government’s time respond to the complaint, i.e., from the current due
date of August 23, 2021 to October 22, 2021. This is the government’s second request for an
extension. The Court granted the government’s first extension request on June 21, 2021. See ECF
No. 13.

         The extension is requested because plaintiffs’ counsel informed this Office that though he
has filed a request to recalendar and a motion to change venue with the Immigration Court in June
2021, due to delays in transferring files, the relevant file was only recently received by the NY
Executive Office for Immigration Review (“EOIR”). Now that NY EOIR has received the file,
plaintiffs’ counsel has informed this Office that he intends to file a motion to terminate in
Immigration Court. Therefore, the 60-day extension is requested to allow the Immigration Court
time to rule on the motion and the parties time to discuss next steps including a potential disposition
of this case without the need for court intervention.

         For the same reasons as discussed above, the government also respectfully requests that
the Court adjourn the initial pretrial conference presently scheduled for September 8, 2021 to a
date at least two weeks after October 22, 2021. This is the government’s second request to adjourn
the initial conference, and plaintiffs’ counsel consents to this request.

       I thank the Court for its consideration of these requests.

                                                       Respectfully submitted,

                                                       AUDREY STRAUSS
                                                       United States Attorney

                                                 By:    s/ Rebecca R. Friedman
                                                       Rebecca Friedman
                                                       Assistant United States Attorney
                                                       E-mail: rebecca.friedman@usdoj.gov
cc: Counsel of record (via ECF)
            Case 1:21-cv-03345-KPF Document 15 Filed 08/16/21 Page 2 of 2
Application GRANTED. Additionally, the initial pretrial conference scheduled
for September 8, 2021, is hereby ADJOURNED to November 19, 2021, at 3:30
p.m. The conference will be held telephonically. At the scheduled date and
time, the parties are to call (888) 363-4749 and enter access code 5123533.
Please note, the conference will not be available until 3:30 p.m.

Date:    August 16, 2021                  SO ORDERED.
         New York, New York




                                          HON. KATHERINE POLK FAILLA
                                          UNITED STATES DISTRICT JUDGE
